DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the After Final Consideration Program Requests filed 31 January 2022 and 03 January 2022 for the application filed 02 December 2019. Claims 2-8 and 10-12 are pending:
Claims 1 and 9 have been canceled; and
Claims 3, 4, and 10 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (JP2018-232247, filed 12 December 2018) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 2-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to an ion exchange device comprising a case with an upward opening for receiving a cartridge and a cartridge detachably attached to the case and accommodating an ion exchange resin. The case and cartridge are oriented such that fluid/coolant passing into the cartridge first passes from the case and upward through the resin, then downward through the resin to the case. The resin is contained within a circumferential wall that includes a top portion above an annular seal; the device further includes a discharge hole located below the seal along the circumferential wall.
The claimed invention is distinguished from the prior art of record (OHIRA in view of NA et al., KR 20140055670 A) for the following reason. The claimed invention requires a discharge hole being located below the seal portion in the circumferential wall. Now-canceled Claim 1 allowed for two different locations for the discharge hole, i.e., at a top wall of the cartridge, or at a portion of the circumferential wall; Claims 2 and 12 have limited this . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777